Exhibit 10.01
(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
To:
  Cadence Design Systems, Inc.
 
  2655 Seely Avenue, Building 5
 
  San Jose, CA 95134
 
  Attention: Office of the General Counsel
 
   
From:
  JPMorgan Chase Bank, National Association
 
  P.O. Box 161
 
  60 Victoria Embankment
 
  London EC4Y 0JP
 
  England
 
   
Re:
  Base Convertible Bond Hedge Transaction
 
   
Date:
  June 9, 2010

Dear Sir(s):
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Cadence Design Systems, Inc.
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”). Certain defined terms used herein have the meanings
assigned to them in the Indenture to be dated as of the closing date of the
initial issuance of the Convertible Securities described below between
Counterparty and Deutsche Bank Trust Company Americas, as trustee (the
“Indenture”), relating to the USD 300,000,000 principal amount of 2.625% cash
convertible senior notes due June 1, 2015 (the “Convertible Securities”). In the
event of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum
dated June 9, 2010 (the “Offering Memorandum”). If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended, modified or supplemented following
its execution, any such amendment, modification or supplement will be
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

1



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
disregarded for purposes of this Confirmation (other than for purposes of
Section 8(b) below) unless the parties agree otherwise in writing. The
Transaction is subject to early unwind if the closing of the Convertible
Securities is not consummated for any reason, as set forth below in
Section 8(h).
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
     This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “second” and (iii) such other elections as set forth in this
Confirmation.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Equity Definitions
or the Agreement, this Confirmation shall govern.
     The Transaction hereunder shall be the sole Transaction under the
Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.
     2. The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

     
General Terms:
   
 
   
Trade Date:
  June 9, 2010
 
   
Effective Date:
  The closing date of the initial issuance of the Convertible Securities.
 
   
Option Style:
  Modified American, as described under “Procedures for Exercise” below.
 
   
Option Type:
  Call
 
   
Seller:
  Dealer
 
   
Buyer:
  Counterparty
 
   
Shares:
  The Common Stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“CDNS”).
 
   
Number of Options:
  The number of Convertible Securities in denominations of USD 1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities excluding any Convertible Securities purchased by the
Initial Purchasers (as defined in the Purchase Agreement) at their option
pursuant to Section 2 of the Purchase

2



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  Agreement (as defined below). For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder.
 
   
Applicable Percentage:
  60%
 
   
Option Entitlement:
  As of any date, a number of Shares per Option equal to the “Conversion Rate”
(as defined in the Indenture), but without regard to any adjustments to the
Conversion Rate as set forth in Section 13.02 of the Indenture (a “Make-Whole
Fundamental Change Adjustment”) or a discretionary adjustment as set forth in
Section 13.04(g) of the Indenture (a “Discretionary Adjustment”).
 
   
Strike Price:
  As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD 1,000 divided by the Option Entitlement as
of such date.
 
   
Number of Shares:
  As of any date, the product of the Number of Options, the Option Entitlement
and the Applicable Percentage.
 
   
Premium:
  USD 38,939,760.00 (Premium per Option USD 129.80).
 
   
Premium Payment Date:
  The Effective Date
 
   
Exchange:
  NASDAQ Global Select Market
 
   
Related Exchange:
  All Exchanges
 
   
Procedures for Exercise:
   
 
   
Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities, excluding Convertible Securities
(“Exchanged Convertible Securities”) (i) with respect to which Counterparty has
elected the “Exchange in Lieu of Conversion” option to designate a financial
institution to deliver the consideration due upon any conversion of any
Convertible Securities in exchange for such Convertible Securities and (ii) that
have been accepted by the designated financial institution pursuant to
Section 13.09 of the Indenture (such Convertible Securities, the “Relevant
Convertible Securities” for such Conversion Date).
 
   
 
  If such designated financial institution fails to deliver the consideration
due upon such conversion and, as a result, Counterparty is required to deliver
such consideration pursuant to Section 13.09(e) of the Indenture, Counterparty
shall, promptly following such failure, notify Dealer in writing of such failure
and the number of Exchanged Convertible Securities affected by such failure
(such notice, a “Failed Exchange Notice”). The receipt by Dealer of a

3



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  Failed Exchange Notice shall constitute an Additional Termination Event in
respect of which Dealer shall designate an Exchange Business Day within a
commercially reasonable period of time following receipt of such Failed Exchange
Notice (which in no event shall be earlier than the related settlement date for
the Exchanged Convertible Securities) as an Early Termination Date with respect
to a portion of the Transaction corresponding to a number of Options (the
“Cancelled Options”) equal to the lesser of (A) the number of such Exchanged
Convertible Securities specified in such Failed Exchange Notice and (B) the
Number of Options as of the date Dealer designates such Early Termination Date
and, as of such date, the Number of Options shall be reduced by the number of
Cancelled Options. Any payment hereunder with respect to such termination shall
be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Cancelled Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction.
 
   
Exercise Period:
  The period from and excluding the Effective Date to and including the
Expiration Date.
 
   
Expiration Date:
  The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the “Maturity Date” (as defined in the Indenture).
 
   
Automatic Exercise on Conversion Dates:
  Applicable; and means that on each Conversion Date, a number of Options equal
to the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD 1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.
 
   
Notice Deadline:
  In respect of any exercise of Options hereunder on any Conversion Date, 5:00
P.M., New York City time, on the Exchange Business Day prior to the first
“Scheduled Trading Day” of the “Observation Period” (each as defined in the
Indenture) with respect to the Relevant Convertible Securities for such
Conversion Date; provided that in the case of any exercise of Options hereunder
in connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring during the period beginning on, and including,
March 1, 2015 and ending on, and including, the second “Scheduled Trading Day”
(as defined in the Indenture) immediately preceding the Maturity Date

4



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  (such period, the “Final Convertibility Period”), the Notice Deadline shall be
5:30 P.M., New York City time, on the second “Scheduled Trading Day” immediately
preceding the Maturity Date.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to the
Notice Deadline in respect of such exercise of (i) the number of Options being
exercised on such Exercise Date, (ii) the scheduled settlement date under the
Indenture for the Relevant Convertible Securities for the Conversion Date
corresponding to such Exercise Date, and (iii) the first “Scheduled Trading Day”
(as defined in the Indenture) of the Observation Period; provided that,
notwithstanding the foregoing, such notice (and the related Automatic Exercise
of Options) shall be effective if given after the Notice Deadline but prior to
5:00 P.M., New York City time, on the fifth Exchange Business Day of such
Observation Period, in which event the Calculation Agent shall have the right to
adjust the Convertible Obligation (as defined below) as appropriate to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and reasonable expenses incurred by Dealer in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of its not having received such notice prior to the Notice Deadline; provided,
further, that in the case of any exercise of Options hereunder in connection
with the conversion of any Relevant Convertible Securities on any Conversion
Date occurring during the Final Convertibility Period, the contents of such
notice shall be as set forth in clause (i) above. For the avoidance of doubt and
subject to the first proviso in the immediately preceding sentence, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment in respect of such
exercise shall be permanently extinguished, and late notice shall not cure such
failure.
 
   
Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  As specified in Section 6(b) below.
 
   
Settlement Terms:
   
 
   
Settlement Method:
  Cash Settlement.
 
   
Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash to

5



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  be paid in respect of the Relevant Convertible Securities converted on such
Conversion Date pursuant to Section 13.03(a) or 13.02(b) of the Indenture, as
the case may be; provided that the Settlement Date will not be prior to the
Exchange Business Day immediately following the date Counterparty provides the
Notice of Delivery Obligation prior to 5:00 P.M., New York City time.
 
   
Delivery Obligation:
  In lieu of the obligations set forth in Section 8.1 of the Equity Definitions,
and subject to “Notice of Exercise” above, in respect of an Exercise Date
occurring on a Conversion Date, Dealer will pay to Counterparty, on the related
Settlement Date, an amount of cash in USD equal to the product of (i) the
Applicable Percentage and (ii) the aggregate amount of cash, if any, in excess
of USD 1,000 per Convertible Security (in denominations of USD 1,000) that
Counterparty would be obligated to pay to holder(s) of the Relevant Convertible
Securities for such Conversion Date pursuant to Section 13.03(a) of the
Indenture (the “Convertible Obligation”); provided that such obligation shall be
determined excluding any cash that Counterparty is obligated to pay to holder(s)
of the Relevant Convertible Securities as a result of any adjustments to the
Conversion Rate pursuant to a Make-Whole Fundamental Change Adjustment or a
Discretionary Adjustment and any interest payment that Counterparty is obligated
to deliver to holder(s) of the Relevant Convertible Securities for such
Conversion Date.
 
   
Notice of Delivery Obligation:
  No later than 5:00 P.M., New York City time, on the Exchange Business Day
immediately following the last day of the relevant Observation Period,
Counterparty shall give Dealer notice of the final amount of cash comprising the
Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Final Convertibility Period, Counterparty may provide
Dealer with a single notice of the aggregate amount of cash comprising the
Convertible Obligations for all Exercise Dates occurring in such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise).
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Notwithstanding Section 11.2 of the Equity Definitions (and, for the avoidance
of doubt, in lieu of any adjustments pursuant to such section), upon the
occurrence of any event or condition set forth in Section 13.05 or sub-sections
(a) through (e) of Section 13.04 of the Indenture (each an “Adjustment

6



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  Event”) and the Calculation Agent receiving notice of the adjustments to be
made to the terms of the Indenture and the Convertible Securities in respect of
such Adjustment Event pursuant to the succeeding sentence, the Calculation Agent
shall make a corresponding adjustment (in respect of any such adjustment under
the Indenture) to the terms relevant to the exercise, settlement or payment of
the Transaction; provided that, in the case of any adjustment to the terms of
the Indenture and the Convertible Securities that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 13.05 of the Indenture or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Counterparty agrees to exercise such discretion in good faith and in a
commercially reasonable manner and to promptly provide the Calculation Agent
with any additional information it reasonably requests (in addition to any
information required to be provided pursuant to the succeeding sentence) about
the Counterparty’s calculations and methodology for such adjustment. Promptly
upon the occurrence of any Adjustment Event, Counterparty shall notify the
Calculation Agent of such Adjustment Event; and once the adjustments to be made
to the terms of the Indenture and the Convertible Securities in respect of such
Adjustment Event have been determined, Counterparty shall promptly (and in any
event within five Exchange Business Days after such determination) notify the
Calculation Agent in writing of the details of such adjustments.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.01 or
13.06 of the Indenture.
 
   
Consequences of Merger Events:
  Notwithstanding Section 12.2 of the Equity Definitions (and, for the avoidance
of doubt, in lieu of any adjustments or other consequences pursuant to such
section), upon the occurrence of a Merger Event, the Calculation Agent shall
make a corresponding adjustment (in respect of any adjustment on account of such
Merger Event under the Indenture) to the terms relevant to the exercise,
settlement or payment of the Transaction; provided that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to a
Make-Whole Fundamental Change Adjustment or a Discretionary Adjustment; and
provided further that if, with respect to a Merger Event, the consideration for
the Shares includes (or, at the option of a holder

7



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  of Shares, may include) shares (or depositary receipts with respect to shares)
of an entity or person not organized under the laws of the United States, any
State thereof or the District of Columbia, Cancellation and Payment (Calculation
Agent Determination) shall apply.
 
   
Notice of Merger Consideration and Consequences:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event on or prior to the relevant merger date)
notify the Calculation Agent of (i) the type and amount of consideration that a
holder of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration, (ii) the weighted average of the types and amounts of
consideration to be received by the holders of Shares that affirmatively make
such an election, and (iii) the details of the adjustment to be made under the
Indenture in respect of such Merger Event.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that
(i) Section 12.6(a)(iii) of the Equity Definitions shall be amended to delete,
in the definition of the term “Delisting” the parenthetical “(or will cease)”
and (ii) in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
   
Additional Disruption Events:
   
 
   
(a) Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the
interpretation” and (ii) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof.
 
   
(b) Failure to Deliver:
  Applicable
 
   
(c) Insolvency Filing:
  Applicable

8



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]

     
(d) Hedging Disruption:
  Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby amended by inserting the following proviso at the end thereof: “provided
that such inability described in clause (A) or (B) shall not constitute a
“Hedging Disruption” unless (x) such inability does not result from factors
particular to Hedging Party (such as Hedging Party”s creditworthiness or
financial position, or particular actions or transactions undertaken by the
Hedging Party unrelated to the hedging of the Transaction) and (y) such
inability will result in continued performance by the Hedging Party under the
Transaction being commercially unreasonable or commercially impracticable”.
 
   
Hedging Party:
  Dealer
 
   
Determining Party:
  Dealer for all applicable Additional Disruption Events
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
3. Calculation Agent:
  Dealer. All determinations made by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation,
including, where applicable, a description of the methodology and data applied,
it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary models used by it for such determination or
calculation.

     4. Account Details:
Dealer Payment Instructions:
JPMORGAN CHASE BANK, N.A.
Beneficiary JPMorgan Chase Bank, N.A. New York
Ref: Derivatives
Counterparty Payment Instructions:
To be provided by Counterparty.
     5. Offices:
The Office of Dealer for the Transaction is: London

9



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
The Office of Counterparty for the Transaction is:
Inapplicable. Counterparty is not a Multibranch Party.
     6. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:

  To:    Cadence Design Systems, Inc.
2655 Seely Avenue, Building 5
San Jose, California 95134     Attn:    Office of the General Counsel    
Facsimile:     (408) 904-6946

  (b)   Address for notices or communications to Dealer:

  To:     JPMorgan Chase Bank, National Association
4 New York Plaza, Floor 18
New York, NY 10004-2413     Attn:    Mariusz Kwasnik
Operations Analyst, EDG Corporate Marketing

     7. Representations, Warranties and Agreements:
     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
     (i) On the Trade Date, none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares. On the Trade Date, all reports and other documents filed by Counterparty
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) when considered as a whole (with
the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
     (ii) (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.
     (iii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking a position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards, including ASC Topic 260, Earnings

10



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing
Liabilities from Equity and ASC Topic 815-40, Derivatives and Hedging —
Contracts in Entity’s Own Equity (or any successor issue statements).
     (iv) Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
     (v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.
     (vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
     (vii) On each of the Trade Date and the Premium Payment Date, Counterparty
is not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares equal to the
Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
     (viii) Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any governmental agency.
     (ix) No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.
     (x) The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement, dated as of
June 9, 2010, between J.P. Morgan Securities Inc. and Morgan Stanley & Co.
Incorporated, as representatives of the Initial Purchasers party thereto, and
Counterparty (the “Purchase Agreement”) are true and correct as of the Trade
Date and the Effective Date and are hereby deemed to be repeated to Dealer as if
set forth herein.
     (b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.
     (c) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act or any state securities laws and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

11



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
     (d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is
a “financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” within the meaning of Section 546 of the Bankruptcy Code,
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
     (e) As a condition to the effectiveness of the Transaction, Counterparty
shall deliver to Dealer an opinion of counsel, dated as of the Trade Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement, subject to customary
assumptions, qualifications and exceptions.
     8. Other Provisions:
     (a) Right to Extend. Dealer may postpone any Exercise Date or Settlement
Date or any other date of valuation or payment by Dealer, with respect to some
or all of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion and based on advice of counsel, that such extension is
reasonably necessary or appropriate to preserve Dealer’s ability to conduct its
related hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock borrow market or other
relevant market or to enable Dealer to effect purchases of Shares in connection
with its related hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with generally applicable related policies and
procedures applicable to Dealer and applied to this Transaction in a
non-discriminatory manner.
     (b) Additional Termination Events. The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in the Indenture, as a result of which the Convertible
Securities are declared immediately due and payable under the terms of the
Indenture or (ii) an Amendment Event shall be an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.
     “Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, a repurchase
obligation of Counterparty, a redemption right of Counterparty, any term
relating to conversion of the Convertible Securities (including changes to the
conversion price, conversion settlement dates or conversion conditions), or any
term that would require consent of each holder of the Convertible Securities
affected thereby to amend, in each case without the prior consent of Dealer.
     Counterparty shall promptly notify Dealer in writing of any repurchase and
cancellation of Convertible Securities and the number of Convertible Securities
so repurchased and cancelled (any such notice, a “Convertible Securities
Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of any Convertible
Securities Repurchase Notice shall constitute an Additional Termination Event as
provided in this paragraph. Upon receipt of any such Convertible Securities
Repurchase Notice, Dealer shall designate in good faith a Scheduled Trading Day
that is within a commercially reasonable period of time following such
Additional Termination Event as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repurchase
Options”) equal to the lesser of (A) the number of Convertible Securities

12



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
specified in such Convertible Securities Repurchase Notice and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the Number of Options shall be reduced by the number of Repurchase
Options. Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Repurchase
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction.
     (c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for underwritten
follow-on offerings of equity securities of companies of comparable size,
maturity and lines of business, (B) provide accountant’s “comfort” letters in
customary form for underwritten follow-on offerings of equity securities,
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty reasonably acceptable to Dealer, (D) provide other customary
opinions, certificates and closing documents customary in form for underwritten
follow-on offerings of equity securities of companies of comparable size,
maturity and lines of business and (E) afford Dealer a reasonable opportunity to
conduct a “due diligence” investigation with respect to Counterparty customary
in scope for underwritten follow-on offerings of equity securities of companies
of comparable size, maturity and lines of business; provided, however, that if
Dealer, in its sole commercially reasonable discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(c) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg Screen CDNS.Q <equity> AQR (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method).
     (d) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall,
on (or prior to) any day on which Counterparty effects any repurchase of Shares
or consummates or otherwise engages in any transaction or event (a “Conversion
Rate Adjustment Event”) that would lead to an increase in the Conversion Rate,
give Dealer a written notice of such repurchase or Conversion Rate Adjustment
Event (a “Repurchase Notice”) on such day if, the number of outstanding Shares
as determined on such day is (i) less than 257,769,000 (in the case of first
such notice) or (ii) thereafter more than 11,410,000 less than the number of
Shares included in the immediately preceding Repurchase Notice. In the event
that Counterparty fails to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this Section 8(d) then, to the extent permitted
by applicable law, Counterparty agrees to indemnify and hold harmless Dealer,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses,

13



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party is subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act or under any
state or federal law, regulation or regulatory order, as a result of such
failure. Counterparty shall be relieved from liability to the extent that the
Indemnified Party fails promptly to notify Counterparty of any action commenced
against it in respect of which indemnity may be sought hereunder to the extent
Counterparty is materially prejudiced as a result thereof. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient in respect of any losses, claims, damages or liabilities referred
to in this paragraph, then Counterparty, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute, to the maximum extent permitted
by law, to the amount paid or payable by the Indemnified Party as a result of
such loss, claim, damage or liability. In addition, Counterparty will reimburse,
within 30 days, upon written request, any Indemnified Party for all reasonable
expenses (including reasonable counsel fees and expenses) in connection with the
investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.
     (e) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party; provided that (i) Dealer may transfer or assign without
any consent of Counterparty its rights and obligations hereunder, with respect
to a number of Options corresponding to its Excess Ownership Position (as
defined below) plus 1% of the number of Shares then outstanding, to any person,
or any person whose obligations would be guaranteed by a person, in either case,
with a rating for its long term, unsecured and unsubordinated indebtedness of A-
or better by S&P, or A3 or better by Moody’s or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
agency rating mutually agreed by Counterparty and Dealer, (ii) Dealer may
transfer or assign without any consent of Counterparty its rights and
obligations hereunder in whole or in part to any parent of Dealer or any
subsidiary of such parent (A) the obligations of which are guaranteed by Dealer
or any parent of Dealer or (B) with a rating by Moody’s or S&P for its
long-term, unsecured and unsubordinated debt that is equal to or greater than
Dealer’s at the time of such transfer or assignment and (iii) Counterparty may
assign its rights and obligations hereunder to the extent permitted in the next
paragraph of this Section 8(e). If at any time at which (1) the Equity
Percentage exceeds 8.5%, (2) the Option Equity Percentage exceeds 14.5% or
(3) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law (the “DGCL Takeover Statute”), or any state or federal
bank holding company or banking laws, or other federal, state or local
regulations, regulatory orders or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person
under Applicable Laws (including, without limitation, “interested stockholder”
or “acquiring person” status under the DGCL Takeover Statute) and with respect
to which such requirements have not been met or the relevant approval has not
been received minus (y) 1% of the number of Shares outstanding on the date of
determination (any such condition described in clause (1), (2) or (3), an
“Excess Ownership Position”), Dealer, in its commercially reasonable discretion,
is unable to effect a transfer or assignment to a third party after its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer (the “Transfer Time Period”) (it being
understood that a period of at least one Exchange Business Day shall be
considered reasonable for this purpose (without prejudice to whether a shorter
period of time would be considered reasonable)) such that an Excess Ownership
Position no longer exists, Dealer may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that an Excess Ownership Position no longer exists
following such partial termination; provided that, unless such Excess Ownership
Position is the result of a Conversion Rate Adjustment Event or a repurchase of
Shares by Counterparty, Dealer shall promptly notify Counterparty of its Excess
Ownership Position and

14



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
shall use its commercially reasonable efforts to consult with Counterparty
during the Transfer Time Period regarding potential transfers or assignments to
third parties prior to so designating an Early Termination Date. In the event
that Dealer so designates an Early Termination Date with respect to a portion of
the Transaction, a payment shall be made pursuant to Section 6 of the Agreement
as if (i) an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Terminated Portion of the Transaction,
(ii) Counterparty were the sole Affected Party with respect to such partial
termination, (iii) such portion of the Transaction were the only Terminated
Transaction and (iv) Dealer were the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
subject to aggregation with Dealer for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
(collectively, “Dealer Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day and (B) the
denominator of which is the number of Shares outstanding on such day. The
“Option Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Applicable Percentage, the Number of Options and the Option Entitlement and
(2) the aggregate number of Shares underlying any other call option transaction
sold by Dealer to Counterparty and (B) the denominator of which is the number of
Shares outstanding on such day.
     In addition, notwithstanding Section 10(c) of the Agreement, Dealer may
change the Office through which it books the Transaction or through which it
receives or makes payments or deliveries with respect to the Transaction without
the consent of Counterparty.
     Counterparty may assign its rights and obligations hereunder and under the
Agreement, in whole or in part (any such Options so transferred or assigned, the
“Transfer Options”), subject to meeting any reasonable conditions that Dealer
may impose including, but not limited to, the following conditions:
     (A) With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to Section
8(d) of this Confirmation or any obligations under Section 2 (regarding
Extraordinary Events) or 8(c) of this Confirmation;
     (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);
     (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested and
reasonably satisfactory to Dealer;
     (D) Dealer will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer would
have been required to pay to Counterparty in the absence of such transfer and
assignment;
     (E) An Event of Default, Potential Event of Default or Termination Event
will not occur as a result of such transfer and assignment;
     (F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
     (G) Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.

15



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
     (f) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
     (g) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.
     (h) Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated pursuant to the Purchase Agreement for any reason
by the close of business in New York on the Premium Payment Date (or such later
date as agreed upon by the parties, which in no event shall be later than
June 21, 2010) (the Premium Payment Date or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated and Counterparty shall pay to Dealer, other than in cases
involving a breach of the Purchase Agreement by Dealer or any affiliate of
Dealer, an amount in cash equal to the aggregate amount of costs and expenses
relating to the unwinding of Dealer’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Dealer or its affiliates in connection with such hedging activities, unless
Counterparty agrees to purchase any such Shares at the cost at which Dealer
purchased such Shares). Following such termination, cancellation and payment,
each party shall be released and discharged by the other party from, and agrees
not to make any claim against the other party with respect to, any obligations
or liabilities of either party arising out of, and to be performed in connection
with, the Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.
     (i) Waiver of Trial by Jury. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF EITHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THIS TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.
     (j) Governing Law; Jurisdiction. THE AGREEMENT, THIS CONFIRMATION AND ALL
MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN
TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO
THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.
     (k) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.
     (l) Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16



--------------------------------------------------------------------------------



 



(J. P. MORGAN LOGO) [f55913f5591301.gif]
     (m) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to make or receive any
payment to or from Counterparty, Dealer may designate any of its affiliates to
make or receive any payment and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance by such affiliate.
     (n) Quarterly Valuations. Dealer hereby agrees, upon request by
Counterparty, to provide or cause its affiliate to provide to Counterparty,
within five Exchange Business Days after the end of the fiscal quarter of
Counterparty during which Counterparty made such request, a valuation estimate
of the fair value of the Transaction as of Counterparty’s fiscal quarter end.
     (o) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of Dealer (“JPMSI”), has acted solely as agent and
not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

17



--------------------------------------------------------------------------------



 



(J.P.MORGAN LOGO) [f55913f5591301.gif]
     Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

            Yours faithfully,

J.P. MORGAN SECURITIES INC., as agent for
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Jason Wood         Name:   Jason Wood         Title:   Managing
Director     

          Agreed and Accepted By:

CADENCE DESIGN SYSTEMS, INC.
    By:   /s/ Kevin S. Palatnik       Name:   Kevin S. Palatnik     Title:   Sr.
Vice President & Chief Financial Officer    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority
Signature Page to Base Bond Hedge
Confirmation

 